Citation Nr: 1748640	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  The rating decision increased the evaluation for post-traumatic headaches from 10 percent to 50 percent evaluation. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this claim in March and October 2014 and November 2016. 


FINDING OF FACT

The Veteran is in receipt of the highest schedular evaluation assignable for migraines.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for post-traumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's post-traumatic headaches are evaluated under Diagnostic Code 8100, migraines.  A 50 percent evaluation is the highest evaluation for migraines.  Thus, the Veteran's current 50 percent evaluation is the highest schedular evaluation.  

The Board previously remanded the claim for further development and for consideration of whether the Veteran's disability should be rated under the diagnostic code pertaining to traumatic brain injury.  In a May 2017 rating decision, service connection was granted and a separate 100 percent rating assigned for traumatic brain injury, effective December 4, 2014.  The rating decision also granted special monthly compensation based on the need for aid and attendance, effective March 4, 2015.  There are no other Diagnostic Codes applicable to post-traumatic headaches or the symptoms related to the headaches.

The Board is aware of the Veteran's general contentions that his disability is more severe than currently evaluated.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not competent however to identify a specific level of disability of his migraines according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

Finally, the Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 50 percent for post-traumatic headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 50 percent for post-traumatic headaches is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


